Fourth Court of Appeals
                                     San Antonio, Texas
                                            June 28, 2021

                                        No. 04-21-00114-CV

                                          Zulema GARZA,
                                             Appellant

                                                  v.

  Zulema J. GARZA, Jose Juan Garza, III, Andres Garza, Alejandro Garza, and Gabriel Garza,
                                         Appellees

                    From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2020-CVK-002209-D1
                              Honorable Joe Lopez, Judge Presiding


                                           ORDER

         Appellant’s brief was due on June 23, 2021. Neither the brief nor a motion for extension
of time has been filed. We therefore ORDER appellant to file, by July 13, 2021, her brief and a
written response reasonably explaining: (1) her failure to timely file a brief; and (2) why appellee
is not significantly injured by appellant’s failure to timely file a brief. If appellant fails to timely
file a brief and the written response, we will dismiss the appeal for want of prosecution. See TEX.
R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (allowing involuntary dismissal if appellant
fails to comply with court order).



                                                        _________________________________
                                                        Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of June, 2021.



                                                        ___________________________________
                                                        Michael A. Cruz,
                                                        Clerk of Court